DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are rejected.


Claim Objections
Claims 1, 3, 4, 12, 14 and 19 are objected to because of the following informalities:
Claim 1: “coalesce” in lines 2, 4, 5 and 14 should be replaced with --coalescer--.
Claim 3: “coalesce” in line 2 should be replaced with --coalescer--.
Claim 4: “coalesce” in line 4 should be replaced with --coalescer--.
Claim 12: “coalesce” in line 3 should be replaced with --coalescer--.
Claim 14: “coalesce” in lines 2, 4, 8 and 13 should be replaced with --coalescer--.
Claim 19: “coalesce” in line 2 should be replaced with --coalescer--


  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 10, 11, 14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grisham et al. (US 2018/0290086) [hereinafter Grisham].
	With respect to claim 1, Grisham discloses an assembly 70, as shown in Fig. 1, having: a filter media 15 (coalesce), as shown in Fig. 3, and a water separator 24 (final separator), as shown in Fig. 3, arranged one after another in a flow direction with a final separator material (see paragraph 0038, hydrophobic screen functions as water separator 24), wherein the final separator 24 is arranged radially within the coalesce 15, as shown in Fig. 3, the coalesce 15 configured hollow-cylindrical, as shown in Fig. 3, and includes a coalescer material (see paragraph 0040, water in the fuel tends to coalesce during its passage through the filter media 15) and a housing (external support structure), as shown in Fig. 1, with at least one upper cover (upper coalescer ring) or end cap 11 (upper coalescer ring), as shown in Fig. 1, and at least one housing 71 (upper coalescer ring) or lower endcap 12 (lower coalescer ring), as shown in Fig. 3, that are connected with one another via threads (axial coalescer ribs), as shown in Fig. 1, or ribs 7, 41, (axial coalescer ribs), as shown in Fig. 4; a positioning element provided on the final separator 24, as shown in the figure below, wherein, in a region of the at least one lower coalescer ring 12, a positioning opening, as shown in the figure below, is provided that is configured in a complementary manner to the positioning element and into which the final separator 24 engages in a mounted state with the positioning element and thereby aligns the final separator 24 relative to the coalesce 15, as shown in Fig. 3.

        
    PNG
    media_image1.png
    189
    572
    media_image1.png
    Greyscale
   

    PNG
    media_image2.png
    282
    561
    media_image2.png
    Greyscale

                     
	With respect to claim 4, Grisham discloses an insertion funnel, as shown in the figure above, for the final separator 24, projecting into an interior 32, as shown in Fig. 3, and arranged at the at least one lower coalescer ring 12 of the coalesce 15, as shown in Fig. 3.

	With respect to claims 5 and 17, Grisham discloses wherein the insertion funnel has a plurality of fins 55 (spokes) running obliquely to a filter axis, as shown in Fig. 9, the plurality of spokes 55 attached at least partially at one end to the at least one lower coalescer ring 12 and at the other end connected with one another via an inner ring, as shown in the figure below.

         
    PNG
    media_image3.png
    304
    616
    media_image3.png
    Greyscale


	With respect to claim 10, Grisham discloses wherein the final separator 24 has on an upper final separator ring, as shown in the figure below, in an installed state an outwardly open and circumferential vent groove 46 with a vent opening, as shown in the figure below, wherein the vent opening in the installed state lies above the final separator material with respect to a horizontal, as shown in Fig. 3.

          
    PNG
    media_image4.png
    187
    574
    media_image4.png
    Greyscale
            

               
    PNG
    media_image5.png
    171
    632
    media_image5.png
    Greyscale



	With respect to claim 11, Grisham discloses wherein the positioning opening is provided on the at least one lower coalescer ring 12, as shown in the figure above.

	With respect to claim 14, Grisham discloses an assembly 70, as shown in Fig. 1, having: a coalesce 15 and a final separator 24 arranged one after another in a flow direction, as shown in Fig. 1, wherein the final separator 24 has a final separator material (see paragraph 0038, hydrophobic screen functions as water separator 24) and is arranged radially within the coalesce 15, as shown in Fig. 1; the coalesce 15 configured hollow-cylindrical and includes a coalescer material (see paragraph 0040, water in the fuel tends to coalesce during its passage through the filter media 15) and a housing (external support structure), as shown in Fig. 1, with at least one upper cover (upper coalescer ring) or end cap 11 (upper coalescer ring), as shown in Fig. 1, and at least one housing 71 (upper coalescer ring) or lower endcap 12 (lower coalescer ring), as shown in Fig. 3, that are connected with one another via threads (axial coalescer ribs), as shown in Fig. 1, or ribs 7, 41, (axial coalescer ribs), as shown in Fig. 4; an insertion funnel for the final separator 24 arranged at the lower coalescer ring 12 of the coalesce 15 and projecting into an interior 32, as shown in Fig. 3; a positioning element provided on the final separator 24, as shown in the figure above; wherein a positioning opening is provided on the lower coalesce ring 12 in a complementary manner to the positioning element, and wherein the final separator 24 engages with the positioning element into the positioning opening in a mounted state and thereby aligns the final separator 24 relative to the coalesce 15, as shown in Fig. 1.

	With respect to claim 18, Grisham discloses wherein a respective one of the plurality of spokes 55 in a region of the positioning opening is connected with two adjacent spokes of the plurality of spokes via a circular segment arc, as shown in the figure below.

         
    PNG
    media_image6.png
    304
    616
    media_image6.png
    Greyscale
             

	With respect to claim 19, Grisham discloses wherein the positioning opening is provided between the lower coalesce ring 12 and the circle segment arc, as shown in Fig. 9.

	With respect to claim 20, Grisham discloses wherein the final separator 24 has an outwardly open and circumferential vent groove 46 on an upper final separator ring in an installed state, wherein the vent groove 46 has a vent opening that lies above the final separator material with respect to a horizontal in the installed state, as shown in the figure above.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 6, 12, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grisham (US 2018/0290086).
With respect to claims 2 and 15, Grisham discloses wherein the final separator 24 is configured angular in cross-section, as shown in Figs. 3-4, and the final separator material is connected between respectively two adjacent final separator ribs 7 (see paragraph 0038, vertical ribs 7 support a hydrophobic screen that functions as the water separator 24).  Grisham lacks, the specific attaching means, i.e., the final separator material tensioned flat between respectively two adjacent final separator ribs.  However, this limitation is considered to be a product-by-process limitation since it is drawn to a product, i.e., a final separator material, but it includes a process step of making the product, i.e., “tensioned flat”.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see MPEP 2113 [R-1], In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (FED. Cir. 1985)).  Furthermore, it would have been obvious to provide the final separator material disclosed by Grisham tensioned flat between two ribs, as claimed by applicant, in order to improve the support of the final separator material, since one of ordinary skill would recognize to choose a desired attaching means according to a desired application.

	With respect to claims 3 and 16, Grisham discloses wherein the coalesce 15 is configured round in cross-section, as shown in Fig. 3, wherein at least one of the two final separator ribs 7 lies in a circumferential direction between two of the coalescer ribs 41 and thereby provides a supporting of the coalescer material, as shown in Fig. 3.

	With respect to claim 6, Grisham lacks wherein the external support structure and the insertion funnel together with the plurality of spokes and the inner ring are formed as a plastic injection moulded part.  However, it would have been obvious to a person having ordinary skill in the art to make the mentioned parts of the assembly disclosed by Grisham as a plastic injection moulded part, as claimed by applicant, in order to facilitate its handling, since the courts have held that the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice.  (See MPEP 2144.04 [R-1] (V) [In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).

With respect to claim 12, Grisham discloses an insertion funnel, as shown in the figure above, for the final separator 24, the insertion funnel projecting into an interior 32 and arranged at the at least one lower coalesce ring 12 of the coalesce 15, as shown in the figure above.

	With respect to claim 13, Grisham discloses wherein the final separator 24 has an outwardly open and circumferential vent groove 46 on an upper final separator ring in an installed state, wherein the vent groove 46 has a vent opening that lies above the final separator material with respect to a horizontal in the installed state, as shown in the figure above.


Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Claim 7 would be allowed because the prior art of record does not show or suggest wherein a respective spoke of the plurality of spokes disposed in a region of the positioning opening is not connected with the at least one lower coalescer ring, but rather is connected with two adjacent spokes of the plurality of spokes via a circle segment arc, in combination with any remaining limitations in the claim.  Grisham lacks this limitation and it would have not been obvious to modify because there is no reason or suggestion to do so and the assembly would not operate as intended. 
	Claim 8 would be allowed due to its dependency on claim 7.
Claim 9 would be allowed because the prior art of record does not show or suggest wherein the two final separator ribs are arranged on an outer diameter of the final separator and have at their lower end in an installation state a chamfer that is formed in a complementary manner to the plurality of spokes such that the final separator in the installed state rests with the chamfers against the two final separator ribs on the plurality of spokes, in combination with any remaining limitations in the claim.  Grisham lacks this limitation and it would have not been obvious to modify because there is no reason or suggestion to do so and the assembly would not operate as intended. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778